Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendment, filed April 12, 2021, in view of applicant’s arguments are persuasive and had overcome the claim rejection of USC 112, second paragraph, 102(a)(1) and 103 claim rejections, mailed Dec 10, 2020. Wentz ‘443 or Hinman ‘117 does not specifically teach or suggest “a plurality of protrusions on the body, the protrusions extending from the axis, the protrusions having a tapered cross section extending from a base to a ridge, the base attached to the body and the ridge perpendicular to the axis; a planar constraint embedded in the elongated body, the planar constraint extending parallel to the axis and perpendicular to the protrusions, the constraint adapted to deform from a concave bend away from the axis and toward the retracting tether” in combination with other structural limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL T CHIN/Primary Examiner, Art Unit 3652